DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed December 21st, 2020, has been fully considered and entered. Accordingly, Claims 1, 3-8, and 16-24 are pending in this application. Claim 7 was amended. Claims 19-24 were added. Claims 1, 17, and 18 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 16-19, and 22-24 are being rejected under 35 U.S.C. 103 as being unpatentable over Koifman in view of Livny (US 2004/0111626 A1).
Regarding claim 1, Koifman teaches a method of performing data processing comprising:
performing first processing for a first data processing operation on a first data chunk; performing second processing for a second data processing operation on the first data chunk; and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a same point in time (see Koifman, Paragraphs [0154]-[0156], “Processing the original chunks of data (402-1-402-4) into stored data chunks (408-1-408-4) comprises two processes: 1) compressing the original chunks into compressed data chunks (403-1-403-4), and 2) encrypting the compressed data chunks (403-1-403-4) into encrypted chunks (404-1-404-4) to be accommodated. The processes are synchronized and provided in parallel, i.e. the compression and encryption processes are coordinated with respect to time (synchronized processes) and concurrently execute autonomous sets of instructions (parallel processes) related, respectively, to compression and to encryption, while the compression, the encryption and the accommodation are provided in a manner preserving the sequence of the original chunks.”).

However, Koifman doesn’t explicitly teach:
and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a same point in time (i.e. completing the processing of the first chunk before proceeding to the second chunk).

Livny teaches: 
and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said see Livny, Paragraphs [0046], [0064], “authentication and encryption/decryption may be processed in parallel… Only when processing of the first chunk of the unlimited size data block is complete may a next chunk of the unlimited size data block, unlimited size data 1 b, be received (time t6). This second chunk may be processed and may then be sent back to the upper layer (time t7).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koifman (teaching system and methods for transformation of logical data objects for storage) in view of Livny (teaching security processing of unlimited data size) and arrived at a method that processes chunks sequentially. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of security (see Livny, Paragraph [0064]). In addition, both the references (Koifman and Livny) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 3, Koifman in view of Livny teaches all the limitations of claim 1. Koifman, and Livny further teaches:
wherein one of the first processing of the first data chunk and the second processing of the first data chunk completes processing prior to another one of the first processing of the first data chunk and the second processing of the first data chunk, and wherein said synchronizing does not allow any of the first processing and the second processing to proceed with processing the second data chunk until both first processing of the first data chunk and the second processing of the first data chunk have completed (see Koifman, Paragraphs [0154]-[0156], “while the compression, the encryption and the accommodation are provided in a manner preserving the sequence of the original chunks.” Also, see Livny, Paragraph [0064], “Only when processing of the first chunk of the unlimited size data block is complete may a next chunk of the unlimited size data block, unlimited size data 1 b, be received (time t6). This second chunk may be processed and may then be sent back to the upper layer (time t7).”).

Regarding claim 16, Koifman in view of Livny teaches all the limitations of claim 1. Koifman further teaches:
wherein performing one of the first data processing operation of the first data chunk and the second data processing operation of the first data chunk results in loading the first data chunk in a cache of a first processor that executes code to perform the first processing of the first data chunk and the second processing of the first data chunk, and wherein the first data chunk remains in the cache of the first processor while at least performing first data processing operation for the first data chunk and the second data processing for the first data chunk (see Koifman, Paragraphs [0238], [0258], “The buffer manager 135 manages memory buffer resources and is responsible for allocating and releasing memory buffer for operations of other blocks. The transformation system further comprises an integrity manager 137 coupled to the session manager, the buffer manager and the data block manager. The integrity manager is responsible for synchronization and general control of all processes in the transformation system as, for example keeping the integrity of the logical data objects, etc. It is also responsible for flashing the memory buffer to the physical disk(s) through the storage physical I/O interface 138, and reading when needed from the disk(s).”).

Regarding claim 17, Koifman teaches a system comprising:
at least one processor; and a memory comprising code stored therein that, when executed, performs a method of data processing comprising: performing first processing for a first data processing operation on a first data chunk; performing second processing for a second data processing operation on the first data chunk; and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data see Koifman, Paragraphs [0154]-[0156], “Processing the original chunks of data (402-1-402-4) into stored data chunks (408-1-408-4) comprises two processes: 1) compressing the original chunks into compressed data chunks (403-1-403-4), and 2) encrypting the compressed data chunks (403-1-403-4) into encrypted chunks (404-1-404-4) to be accommodated. The processes are synchronized and provided in parallel, i.e. the compression and encryption processes are coordinated with respect to time (synchronized processes) and concurrently execute autonomous sets of instructions (parallel processes) related, respectively, to compression and to encryption, while the compression, the encryption and the accommodation are provided in a manner preserving the sequence of the original chunks.”).

However, Koifman doesn’t explicitly teach:
and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a i.e. completing the processing of the first chunk before proceeding to the second chunk).

Livny teaches: 
and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a same point in time (see Livny, Paragraphs [0046], [0064], “authentication and encryption/decryption may be processed in parallel… Only when processing of the first chunk of the unlimited size data block is complete may a next chunk of the unlimited size data block, unlimited size data 1 b, be received (time t6). This second chunk may be processed and may then be sent back to the upper layer (time t7).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koifman (teaching system and methods for transformation of logical data objects for storage) in view of Livny (teaching security processing of unlimited data size) and arrived at a system that processes chunks sequentially. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of security (see Livny, Paragraph [0064]). In addition, both the references (Koifman and Livny) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between both of the references highly suggests an expectation of success.


performing first processing for a first data processing operation on a first data chunk; performing second processing for a second data processing operation on the first data chunk; and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a same point in time (see Koifman, Paragraphs [0154]-[0156], “Processing the original chunks of data (402-1-402-4) into stored data chunks (408-1-408-4) comprises two processes: 1) compressing the original chunks into compressed data chunks (403-1-403-4), and 2) encrypting the compressed data chunks (403-1-403-4) into encrypted chunks (404-1-404-4) to be accommodated. The processes are synchronized and provided in parallel, i.e. the compression and encryption processes are coordinated with respect to time (synchronized processes) and concurrently execute autonomous sets of instructions (parallel processes) related, respectively, to compression and to encryption, while the compression, the encryption and the accommodation are provided in a manner preserving the sequence of the original chunks.”).

However, Koifman doesn’t explicitly teach:
and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a same point in time (i.e. completing the processing of the first chunk before proceeding to the second chunk).

Livny teaches: 
and synchronizing the first processing and the second processing with respect to the first data chunk, wherein said synchronizing ensures that both the first processing of the first data chunk and the second processing of the first data chunk have completed prior to proceeding with performing any of the first processing on a second data chunk and the second processing on the second data chunk, wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a same point in time (see Livny, Paragraphs [0046], [0064], “authentication and encryption/decryption may be processed in parallel… Only when processing of the first chunk of the unlimited size data block is complete may a next chunk of the unlimited size data block, unlimited size data 1 b, be received (time t6). This second chunk may be processed and may then be sent back to the upper layer (time t7).”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koifman (teaching system and methods for transformation of logical data objects for storage) in view of Livny (teaching security processing see Livny, Paragraph [0064]). In addition, both the references (Koifman and Livny) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 19, Koifman in view of Livny teaches all the limitations of claim 18. Koifman, and Livny further teaches:
wherein one of the first processing of the first data chunk and the second processing of the first data chunk completes processing prior to another one of the first processing of the first data chunk and the second processing of the first data chunk, and wherein said synchronizing does not allow any of the first processing and the second processing to proceed with processing the second data chunk until both first processing of the first data chunk and the second processing of the first data chunk have completed (see Koifman, Paragraphs [0154]-[0156], “while the compression, the encryption and the accommodation are provided in a manner preserving the sequence of the original chunks.” Also, see Livny, Paragraph [0064], “Only when processing of the first chunk of the unlimited size data block is complete may a next chunk of the unlimited size data block, unlimited size data 1 b, be received (time t6). This second chunk may be processed and may then be sent back to the upper layer (time t7).”).

Regarding claim 22, Koifman in view of Livny teaches all the limitations of claim 18. Koifman further teaches:
wherein performing one of the first data processing operation of the first data chunk and the second data processing operation of the first data chunk results in loading the first data chunk in a cache of a first processor that executes code to perform the first processing of the first data chunk and the second processing of the first data chunk, and wherein the first data chunk remains in the cache of the first processor while at least performing first data processing operation for the see Koifman, Paragraphs [0238], [0258], “The buffer manager 135 manages memory buffer resources and is responsible for allocating and releasing memory buffer for operations of other blocks. The transformation system further comprises an integrity manager 137 coupled to the session manager, the buffer manager and the data block manager. The integrity manager is responsible for synchronization and general control of all processes in the transformation system as, for example keeping the integrity of the logical data objects, etc. It is also responsible for flashing the memory buffer to the physical disk(s) through the storage physical I/O interface 138, and reading when needed from the disk(s).”).

Regarding claim 23, Koifman in view of Livny teaches all the limitations of claim 1. Koifman further teaches:
wherein prior to performing the first processing and prior to performing the second processing, the first data chunk is loaded into a processor cache that is a private dedicated cache used only by a first processor (see Koifman, Paragraphs [0238], [0258], “The buffer manager 135 manages memory buffer resources and is responsible for allocating and releasing memory buffer for operations of other blocks. The transformation system further comprises an integrity manager 137 coupled to the session manager, the buffer manager and the data block manager. The integrity manager is responsible for synchronization and general control of all processes in the transformation system as, for example keeping the integrity of the logical data objects, etc. It is also responsible for flashing the memory buffer to the physical disk(s) through the storage physical I/O interface 138, and reading when needed from the disk(s).”).

Regarding claim 24, Koifman in view of Livny teaches all the limitations of claim 23. Koifman, and Livny further teaches:
wherein the first processing of the first data chunk is performed by a first thread executing on a first core of the first processor, and wherein the second processing of the first data chunk is performed by a second thread executing on a second core see Koifman, Paragraphs [0154]-[0156], “Processing the original chunks of data (402-1-402-4) into stored data chunks (408-1-408-4) comprises two processes: 1) compressing the original chunks into compressed data chunks (403-1-403-4), and 2) encrypting the compressed data chunks (403-1-403-4) into encrypted chunks (404-1-404-4) to be accommodated. The processes are synchronized and provided in parallel, i.e. the compression and encryption processes are coordinated with respect to time (synchronized processes) and concurrently execute autonomous sets of instructions (parallel processes) related, respectively, to compression and to encryption, while the compression, the encryption and the accommodation are provided in a manner preserving the sequence of the original chunks.” Also, see Livny, Paragraph [0046], “authentication and encryption/decryption may be processed in parallel.”).

Claims 4-8, and 20-21 are being rejected under 35 U.S.C. 103 as being unpatentable over Koifman in view of Livny, further in view of Haustein et al. (US 2014/0244598 A1).
Regarding claim 4, Koifman in view of Livny teaches all the limitations of claim 3. However, the combination of Koifman, and Livny do not explicitly teach:
wherein the first processing includes digest computation processing and the first data processing operation is data deduplication.

Haustein teaches:
wherein the first processing includes digest computation processing and the first data processing operation is data deduplication (see Haustein, Paragraph [0016], “Embodiments of the present invention reduce the amount of data transferred between sending and receiving network devices by applying cryptographic hash functions to communications traffic in a network to provide selective data deduplication of the communications traffic in response to determining that network utilization or throughput is greater than a user-defined threshold.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koifman (teaching system and methods for transformation of logical data objects for storage) in view of Livny (teaching security processing of unlimited data size), further in view of Haustein (teaching integrity checking and selective deduplication based on network parameters) and arrived at a method that incorporates a digest computation processing and data deduplication. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of reducing the amount of data transferred (see Haustein, Paragraph [0016]). In addition, the references (Koifman, Livny, and Haustein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between the references highly suggests an expectation of success.

Regarding claim 5, Koifman in view of Livny, further in view of Haustein teaches all the limitations of claim 4. Koifman further teaches:
wherein the second processing includes performing any of compression and decompression (see Koifman, Paragraphs [0154]-[0156], [0160], “Processing the original chunks of data (402-1-402-4) into stored data chunks (408-1-408-4) comprises two processes: 1) compressing the original chunks into compressed data chunks (403-1-403-4), and 2) encrypting the compressed data chunks (403-1-403-4) into encrypted chunks (404-1-404-4) to be accommodated. The processes are synchronized and provided in parallel… It should be noted that the invention is not bound by the illustrated way of synchronization and is, likewise, applicable to any other form of coordination in time compression and encryption processes, said coordination facilitating preserving the sequence of data chunks.”).

Regarding claim 6, Koifman in view of Livny, further in view of Haustein teaches all the limitations of claim 5. Koifman further teaches:
wherein the first data processing operation and the second data processing operation are performed inline as part of I/O path processing (see Koifman, Paragraph [0117], “they may be transformed (e.g. compressed/decompressed and/or encrypted/decrypted) on a physical or logical communication route between the clients/servers and the storage location.”).

Regarding claim 7, Koifman in view of Livny, further in view of Haustein teaches all the limitations of claim 6. Koifman further teaches:
wherein third processing for a third data processing operation performing on the first data chunk is performed in parallel with the first processing of the first data chunk and the second processing of the first data chunk (see Koifman, Paragraphs [0154]-[0156], “The processes are synchronized and provided in parallel, i.e. the compression and encryption processes are coordinated with respect to time (synchronized processes) and concurrently execute autonomous sets of instructions (parallel processes) related, respectively, to compression and to encryption, while the compression, the encryption and the accommodation are provided in a manner preserving the sequence of the original chunks.”).

Regarding claim 8, Koifman in view of Livny, further in view of Haustein teaches all the limitations of claim 7. Koifman further teaches:
wherein the third data processing operation includes code that performs any of encryption and decryption (see Koifman, Paragraphs [0154]-[0156], [0160], “Processing the original chunks of data (402-1-402-4) into stored data chunks (408-1-408-4) comprises two processes: 1) compressing the original chunks into compressed data chunks (403-1-403-4), and 2) encrypting the compressed data chunks (403-1-403-4) into encrypted chunks (404-1-404-4) to be accommodated. The processes are synchronized and provided in parallel… It should be noted that the invention is not bound by the illustrated way of synchronization and is, likewise, applicable to any other form of coordination in time compression and encryption processes, said coordination facilitating preserving the sequence of data chunks.”).


wherein the first processing includes digest computation processing and the first data processing operation is data deduplication.

Haustein teaches:
wherein the first processing includes digest computation processing and the first data processing operation is data deduplication (see Haustein, Paragraph [0016], “Embodiments of the present invention reduce the amount of data transferred between sending and receiving network devices by applying cryptographic hash functions to communications traffic in a network to provide selective data deduplication of the communications traffic in response to determining that network utilization or throughput is greater than a user-defined threshold.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Koifman (teaching system and methods for transformation of logical data objects for storage) in view of Livny (teaching security processing of unlimited data size), further in view of Haustein (teaching integrity checking and selective deduplication based on network parameters) and arrived at a machine that incorporates a digest computation processing and data deduplication. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of reducing the amount of data transferred (see Haustein, Paragraph [0016]). In addition, the references (Koifman, Livny, and Haustein) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data processing. The close relation between the references highly suggests an expectation of success.

Regarding claim 21, Koifman in view of Livny, further in view of Haustein teaches all the limitations of claim 20. Koifman further teaches:
wherein the second processing includes performing any of compression and decompression (see Koifman, Paragraphs [0154]-[0156], [0160], “Processing the original chunks of data (402-1-402-4) into stored data chunks (408-1-408-4) comprises two processes: 1) compressing the original chunks into compressed data chunks (403-1-403-4), and 2) encrypting the compressed data chunks (403-1-403-4) into encrypted chunks (404-1-404-4) to be accommodated. The processes are synchronized and provided in parallel… It should be noted that the invention is not bound by the illustrated way of synchronization and is, likewise, applicable to any other form of coordination in time compression and encryption processes, said coordination facilitating preserving the sequence of data chunks.”).

Response to Arguments
Applicant’s Arguments, filed December 21st, 2020, have been fully considered, but are not persuasive. 

Applicant argues on page 8 of Applicant's Remarks that the cited references fails to teach “synchronizing the first processing and the second processing with respect to the first data chunk, … wherein the first data chunk and the second data chunk are different data chunks, and wherein the first processing of the first data chunk and the second processing for the first data chunk are performed in parallel, and wherein said synchronizing includes commencing execution of the first processing of the first data chunk and execution of the second processing of the first data chunk at a same point in time.” The Examiner respectfully disagrees. 

Livny discloses in paragraph [0046], that “authentication and encryption/decryption may be processed in parallel.” Therefore, Livny shows processing data in parallel using different types of processes. Therefore, it would have been obvious to anyone with ordinary skill in the art before the effective filing date to have incorporated the teachings of Livny, in which discloses processing data in parallel, and completing the processing of a chunk before proceeding to a following chunk into the teachings of Koifman in order to arrive at Applicant’s invention.

For the above reasons, it is believed that the rejections should be sustained.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161














/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161